                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 UNITED STATES OF AMERICA                                )
                                                         )
 V.                                                      )      No. 3:20-CR-00021
                                                )
 ANMING HU                           )    Judges Varlan/Poplin
                                     )
       DEFENDANT”s MOTION IN LIMINE TO EXCLUDE STATEMENTS AND
   TESTIMONY OF WITNESSES THAT HAVE BEEN CORRUPTLY INFLUENCED BY
                          THE GOVERNMENT

        Now comes Anming Hu, by and through counsel, and moves this Honorable Court to

 exclude statements and       testimony from witnesses that have been corruptly influenced or

 illegally tampered with by the government.

        In pertinent part, 18 U.S.C. § 1512 defines tampering with a witness as “[w]hoever

 knowingly uses intimidation, threatens, or corruptly persuades another person, or attempts to do

 so, or engages in misleading conduct toward another person, with intent to influence, delay, or

 prevent the testimony of any person in an official proceeding . . .” Further there is no requirement

 that the tamperer’s actions have the intended obstructive effect. See, e.g., United States v. Murray,

 751 F.2d 1528 (9th Cir.), cert. denied, 474 U.S. 979 (1985); United States v. Wilson, 796 F.2d 55

 (4th Cir. 1986), cert. denied, 479 U.S. 1039 (1987). By the use of the words "any person," it is

 clear that a witness is "one who knew or was expected to know material facts and was expected to

 testify to them before pending judicial proceedings." United States v. DiSalvo, 631 F.Supp. 1398

 (E.D. Pa. 1986), aff'd, 826 F.2d 1054 (3d Cir. 1987).

        The Government, through the FBI and DOE, made numerous attempts to corruptly

 persuade potential witnesses in this trial. Prior to Defendant’s arrest, but after the initiation of the

                                                    !1
Case 3:20-cr-00021-TAV-DCP Document 88 Filed 05/21/21 Page 1 of 3 PageID #: 678
 investigation by multiple government agencies, the FBI and DOE presented PowerPoints on three

 separate occasions to University of Tennessee administration and other interested government

 agencies. These presentations occurred on July 18, 2019; August 30, 2019; and September 17,

 2019. Each of these presentations contained numerous and excessive inaccuracies that were

 presented to the attending groups as fact. The FBI and DOE displayed slideshows that made

 allegations about Defendant that were suggested to be corroborated by unaccompanied exhibits.

 However, upon inspection following discovery, many of these allegations were unsupported by

 suggested correlating evidence and, in fact, a review of the referenced exhibits proved the

 statements made to the witnesses were false. Each of these fabrications shed an unfavorable light

 upon the defendant and could have no other purpose than to influence those in attendance and

 persuade them to align      with the prosecution of Defendant. Relevant to the instant case and

 Government witness list, John Zomchick and Jean Mercer attended all three of the deceptive FBI

 and DOE joint presentations.

         Defendant is prepared to support the allegations in this motion with specific

 documentation and asks that the court grant a pre-trial hearing on this important motion.

         WHEREFORE, the Defendant requests this Honorable Court to omit any testimony,

 statements, or opinions from witnesses that were illegally persuaded, influenced, or tampered

 with as a result of these presentations.

                        Respectfully submitted this 21st day of May, 2021

                                              s/A. Philip Lomonaco
                                              A. Philip Lomonaco, BPR#011579
                                              800 S. Gay Street, Suite 1950




                                                 !2
Case 3:20-cr-00021-TAV-DCP Document 88 Filed 05/21/21 Page 2 of 3 PageID #: 679
                                               Knoxville, TN 37929 (865) 521-7422
                                               (865) 521-7433 fax
                                               phillomonaco@gmail.com

                                  CERTIFICATE OF SERVICE

  I do hereby certify that a copy of the foregoing document was filed electronically. Notice of this
 filing will be sent by operation of the Court’s electronic filing system to all parties indicated on
 the electronic filing receipt. All other parties will be served by U. S. Mail. Parties may access
 this filing through the Court’s electronic filing system.

  s/A. Philip Lomonaco




                                                  !3
Case 3:20-cr-00021-TAV-DCP Document 88 Filed 05/21/21 Page 3 of 3 PageID #: 680
